THREADGILL, Chief Judge.
The appellants, beneficiaries of the St. Pe-tersburg Firemen’s Retirement System and Supplemental Retirement System, brought a civil action against the City and the retirement system’s Board of Trustees, alleging under-funding of the retirement plan. The trial court granted, without prejudice, the City’s and Board of Trustee’s motions to dismiss the complaint because the appellants had failed to exhaust their administrative remedies. We affirm.
We have examined the pleadings and record in this ease and agree with the trial court *1343that the matters raised in the complaint should first be brought under the Florida Administrative Procedures Act, Chapter 120, Florida Statutes (1993). See State ex rel. Dept. of General Services v. Willis, 344 So.2d 580 (Fla. 1st DCA 1977). We take judicial notice of the fact that the appellants have been allowed to intervene in the administrative proceedings pending between the City and the Division of Retirement where the City’s failure to comply with Chapter 175, Florida Statutes (1993) is being litigated. We note that the trial court’s order of dismissal was without prejudice to the appellants to seek relief in circuit court after exhaustion of their administrative remedies. If after exhausting administrative remedies the parties seek relief in the circuit court, the trial court should reexamine the applicability of section 112.66(5), Florida Statutes (1993).
Affirmed.
PATTERSON and ALTENBERND, JJ., concur.